106 F.3d 391
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kojo OKATA, Petitioner,v.U.S. IMMIGRATION & NATURALIZATION SERVICE, Respondent.
No. 96-2523.
United States Court of Appeals, Fourth Circuit.
Jan. 23, 1997.Submitted:  January 7, 1997Decided:  January 23, 1997

On Petition for Review of an Order of the Board of Immigration Appeals.  (A70-661-505)
Petition denied by unpublished per curiam opinion.
Randall Lee Johnson, Arlington, Virginia, for Petitioner.
Richard Michael Evans, Carl H. McIntyre, Jr., Laura Marlene Friedman, David V. Bernal, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.
Before LUTTIG and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks review of the Board of Immigration Appeals' decision denying relief on his application for asylum and withholding of deportation.  Our review of the record discloses that the Board's decision is based upon substantial evidence and is without reversible error.  Okata v. INS, No. Abj-uyw-esc (B.I.A. Aug. 5, 1996).  Accordingly, we deny the petition for review.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED